295 U.S. 215 (1935)
KIMEN
v.
ATLAS EXCHANGE NATIONAL BANK OF CHICAGO.
No. 662.
Supreme Court of United States.
Argued April 10, 1935.
Decided April 29, 1935.
CERTIORARI TO THE APPELLATE COURT, FIRST DISTRICT, OF ILLINOIS.
Mr. Edward C. Higgins, with whom Messrs. Samuel A. Ettelson and Herbert A. Salzman were on the brief, for petitioner.
Mr. Daniel M. Healy filed a brief on behalf of respondent.
MR. JUSTICE STONE delivered the opinion of the Court.
This case, which comes here on certiorari to the Appellate Court of Illinois, First District, is a companion case to Awotin v. Atlas Exchange National Bank of Chicago, decided this day, ante, p. 209.
On November 2, 1929, petitioner purchased of respondent, a national banking association, four $1,000 mortgage bonds of the First National Company Collateral Trust. As an inducement and consideration for the purchase, the respondent agreed to repurchase the bonds at their maturity, at par and accrued interest. In a suit brought by petitioner, to recover for breach of the contract and in general assumpsit to recover the purchase price of the *216 bonds, the trial court gave judgment for petitioner, which was reversed by the Appellate Court, 275 Ill. App. 638 (opinion not reported), following its decision in Awotin v. Atlas Exchange National Bank, supra. The Supreme Court of the State denied leave to appeal. The issues raised are the same as those in the Awotin case. For the reasons stated in our opinion in that case, the judgment is
Affirmed.